IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Lusik,                                 :
                            Petitioner       :
                                             :
                     v.                      :    No. 405 M.D. 2017
                                             :    Submitted: October 30, 2020
Pennsylvania State Police,                   :
SCI-Albion Parole Office,                    :
PA Department of Corrections,                :
                         Respondents         :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge1
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                             FILED: January 26, 2021


       Presently before the Court is an application filed by David Lusik (Lusik),
pro se, seeking partial summary relief on his Amended Petition for Review in the
Nature of Declaratory and Injunctive Relief (Amended Petition) filed against the
Pennsylvania State Police (PSP).2 In his Amended Petition, Lusik challenges the
constitutionality of subchapter I of the most recent enactment of a sexual offender

       1
         This case was assigned to the opinion writer prior to January 4, 2021 when Judge
Brobson became President Judge.
       2
         Lusik originally named the SCI-Albion Parole Office and the PA Department of
Corrections as Respondents. The Court sustained their preliminary objections and dismissed
them as parties in Lusik v. Pennsylvania State Police (Pa. Cmwlth., No. 405 M.D. 2017, filed
October 11, 2019).
registration scheme, Act of June 12, 2018 P.L. 140, No. 29 (Act 29), 42 Pa.C.S.
§§ 9799.10-9799.75.3 Specifically, he claims he is entitled to partial summary
relief because he was convicted in July 1994 before any sexual offender
registration scheme existed and, therefore, subjecting him to the requirements of
Act 29 violates the prohibition against the ex post facto application of laws found
in the United States and Pennsylvania Constitutions.4 In support thereof, Lusik
cites to this Court’s decision in T.S. v. Pennsylvania State Police, 231 A.3d 103
(Pa. Cmwlth. 2020) (T.S. I). However, because the Pennsylvania Supreme Court
recently reversed that decision, citing its own decision in Commonwealth v.
Lacombe, 234 A.3d 602 (Pa. 2020), we must deny Lusik partial summary relief.
T.S. v. Pennsylvania State Police, 241 A.3d 1091 (Pa. 2020) (T.S. II).
       Lusik commenced this action in the Court’s original jurisdiction in
September 2017. Following the filing of preliminary objections, the Court granted
Lusik leave to file the Amended Petition to address Act 29, which had been
enacted in the interim. As set forth in one of the Court’s prior opinions, in his
Amended Petition, Lusik now argues

       that [Act 29] is being illegally applied to him because his conviction
       occurred prior to any of the [sexual offender registration schemes] and
       that [Act 29] is unconstitutional because it violates ex post facto
       principles, his fundamental right to his reputation, and his right to due
       process. (Amended Petition ¶¶ 21-22, 26-27, 36.) In particular, Lusik

       3
            Act 29 amended the Act of February 21, 2018, P.L. 27, No. 10 (Act 10). Act 10 and
Act 29 are collectively referred to herein as Act 29.
          4
            Article I, Section 17 of the Pennsylvania Constitution provides, “No ex post facto law
. . . shall be passed.” PA. CONST. art. I, § 17. The United States Constitution has two provisions
that prohibit ex post facto laws, one, contained in Article I, Section 9, Clause 3 of the United
States Constitution, U.S. CONST. art. I, § 9, cl. 3, which applies to Congress, and the other,
contained in Article I, Section 10, Clause 1 of the United States Constitution, U.S. CONST. art. I,
§ 10, cl. 1, which applies to the states.



                                                2
       alleges that: “[Act 29] has no provision for exemption or [sic] registry
       or procedure set forth as in prior Megan[’]s [L]aw II & III”4; its
       registration requirements are significant and the information acquired
       is placed on the public website, rather than being available only on
       request as in past Megan’s Laws; this publication results in “face to
       face shaming worldwide”; and these provisions are “beyond
       punishment and [are] excessive and violate[] his constitutional rights.”
       (Id. ¶¶ 23-25, 34-36.)

              FN 4 Megan’s Law I, the Act of October 24, 1995, P.L.
              1079 (Spec. Sess. No. 1), was enacted on October 24,
              1995, and became effective 180 days thereafter.
              Megan’s Law II, Act of May 10, 2000, P.L. 74, expired
              December 20, 2012, pursuant to 42 Pa. C.S. § 9799.1,
              was enacted on May 10, 2000, after Megan’s Law I was
              found to be unconstitutional by our Supreme Court in
              Commonwealth v. Williams, 733 A.2d 593 (Pa. 1999).
              Our Supreme Court held that some portions of Megan’s
              Law II were unconstitutional in Commonwealth v. Gomer
              Williams, 832 A.2d 962 (Pa. 2003), and the General
              Assembly responded by enacting Megan’s Law III, P.L.
              1243, No. 152 (2004), on November 24, 2004.
              Following the United States Congress’s expansion of the
              public notification requirements of state sexual offender
              registries in the Adam Walsh Child Protection and Safety
              Act of 2006, 42 U.S.C. §§ 16901–16945, the General
              Assembly passed [the Sexual Offender Registration and
              Notification Act (]SORNA[)].[5] Our Supreme Court
              struck down Megan’s Law III as unconstitutional in
              Commonwealth v. Neiman, 84 A.3d 603, 616 (Pa. 2013).

Lusik v. Pa. State Police (Pa. Cmwlth., No. 405 M.D. 2017, filed Oct. 11, 2019),
slip op. at 2-3.




       5
          42 Pa.C.S. §§ 9799.10-9799.41. Our Supreme Court held that SORNA was
unconstitutional in Commonwealth v. Muniz, 164 A.3d 1189, 1222 (Pa. 2017), cert. denied sub
nom. Pennsylvania v. Muniz, 138 S. Ct. 925 (2018).



                                            3
       PSP filed preliminary objections to the Amended Petition, which the Court
overruled. Id.    Prior to the close of the pleadings, Lusik filed a “Partial
Application for Summary Relief and Expedited Special Relief to Emergency
Preliminary Enjoin [PSP] to Prevent Irreparable and Substantial Harm to [Lusik],
and Declaratory Relief” (First Application) in November 2019. Thereafter, PSP
filed an Answer and New Matter to the Amended Petition, to which Lusik
responded, and an Answer to the First Application. PSP subsequently sought and
obtained a stay, pending disposition of this Court’s decision in T.S. I. While the
matter was stayed, Lusik filed what is titled a “Motion for Summary Judg[]ment
PA Rule 1035” (Second Application), wherein Lusik again requested partial
summary relief in his favor.6 In June 2020, following the issuance of the Court’s
decision in T.S. I, the stay in this matter was lifted. The parties filed briefs related
to the Second Application, which is now ripe for consideration.
       In his brief, Lusik argues this matter is controlled by T.S. I, wherein this
Court held that application of subchapter I of Act 29 to an individual whose
conviction occurred prior to the enactment of any sexual offender registration
scheme violated the ex post facto clause. Similar to the petitioner in T.S. I, Lusik
argues he was arrested in September 1992 and convicted in 1994, which was “well
before any registration laws.” (Lusik’s Brief (Br.) ¶ 8.) Lusik contends “T.S. [I] []


       6
         Lusik has also filed multiple applications requesting that the Court take judicial notice
of various judicial decisions. As the Court does not need to take judicial notice of judicial
opinions because they are sources of law upon which a court customarily relies, we deny those
applications. Lusik has also filed a “Motion to Admit Eighth Updated Registration to Act 29
Website,” which given this Court’s disposition, is denied. Finally, pending is a “Motion to
Compel Admissions” in which Lusik “moves to compel replies to his admissions to Attorney
General.” As it appears Lusik is seeking responses to requests for admissions from the Attorney
General’s Office, which is not a party to this action, we deny that motion as improper.



                                                4
is on all fours with [Lusik’s] case and controls the outcome.”           (Id.)   In a
preemptory move, Lusik distinguishes Lacombe on the basis that the petitioner in
that case was convicted after sexual offender registration schemes were in effect.
Lusik also argues his due process rights have been violated as there is an
irrebuttable presumption that he is at high risk of reoffending, which he has no way
to challenge or refute and that the terms of Act 29 are excessive and harmful to his
fundamental right to reputation.
      PSP responds that

      [s]ubchapter I of Act 29 applies not only to those who committed their
      offenses between April 22, 1996, and the effective date of SORNA
      (which, concededly, would not include [Lusik]), but also to those who
      were required to register under a prior version of Megan’s Law and
      whose period of registration had not expired, which does apply to
      [Lusik].

(PSP’s Br. at 2-3 (citing 42 Pa.C.S. § 9799.55).) Specifically, PSP argues that
Lusik was convicted of involuntary deviate sexual intercourse, which was an
enumerated offense requiring lifetime registration under Megan’s Law II. (Id. at 3
(citing former 42 Pa.C.S. § 9795.1).)
      In addition, as Lusik anticipated, PSP asserts that Lacombe controls this
matter. To the extent Lusik attempts to distinguish Lacombe on the basis of the
date of conviction, PSP argues that “Lacombe did not hold that its determination
was in any way dependent on the fact that Mr. Lacombe was convicted after
Megan’s Law was initially enacted.” (PSP’s Br. at 4.) Instead, PSP argues, “the
[Supreme] Court made the straightforward assessment that ‘[s]ubchapter I does not
constitute criminal punishment, and the ex post facto claims . . . necessarily fail.’”
(Id. (quoting Lacombe, 234 A.3d at 626-27).) PSP also contends that Lacombe is
dispositive of Lusik’s due process claim, as the Supreme Court stated, in a

                                          5
footnote, that such a claim would be dependent upon a finding that subchapter I
was punitive, which the Supreme Court in Lacombe held was nonpunitive. (Id.
(citing Lacombe, 234 A.3d at 608 n.5).) Based upon Lacombe, PSP argues that
Lusik’s claim related to the reasonableness of the internet notification requirement
is likewise foreclosed by Lacombe, which found the provisions were not punitive.
      In a reply brief, Lusik reiterates that because he was convicted at a time
when there was no sexual offender registration scheme, Act 29 cannot be applied
to him because to do so would be punitive and in violation of the ex post facto
clause.
      In considering an application for summary relief, the Court “may grant
summary relief where the dispute is legal rather than factual,” there are no facts in
dispute, and the “right to relief is clear.” Phantom Fireworks Showrooms, LLC v.
Wolf, 198 A.3d 1205, 1220 (Pa. Cmwlth. 2018). Further, the Court must review
the record, “in the light most favorable to the opposing party.” Id. “Even if the
facts are undisputed, the moving party has the burden of proving that its right to
relief is so clear as a matter of law that summary relief is warranted.” Naylor v.
Dep’t of Pub. Welfare, 54 A.3d 429, 431 n.4 (Pa. Cmwlth. 2012).
      Here, as PSP posits, the Supreme Court’s ruling in Lacombe controls.
Although Lusik is correct that Lacombe is factually distinguishable as the
petitioner in that case was convicted at the time a sexual offender registration
scheme existed, and T.S. I is more on point, the Supreme Court recently reversed
this Court’s decision in T.S. I and made clear that Lacombe applies even if the
petitioner’s conviction predates any such enactment, as Lusik’s does. See T.S. II.
Because the Supreme Court in Lacombe held subchapter I was nonpunitive and did




                                         6
not violate the constitutional prohibitions against ex post facto laws, we must deny
Lusik’s request for partial summary relief.


                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                         7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Lusik,                             :
                         Petitioner      :
                                         :
                   v.                    :   No. 405 M.D. 2017
                                         :
Pennsylvania State Police,               :
SCI-Albion Parole Office,                :
PA Department of Corrections,            :
                         Respondents     :


                                      ORDER


      NOW, January 26, 2021, Petitioner David Lusik’s request for partial
summary relief is DENIED. In addition, Lusik’s motions asking the Court to take
judicial notice of various judicial decisions, filed November 20, 2019, January 27,
2020, June 10, 2020; “Motion to Admit Eighth Updated Registration to Act 29
Website;” and “Motion to Compel Admissions” are DENIED.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge